SUMMERS, Justice.
This case was consolidated with American Home Assurance Company, et al. v. M. J. Czarniecki, et al., 255 La. 251, 230 So.2d 253.
In this suit Edwin A. Guillory and his wife Marjorie C. Guillory sought damages in the amount of $109.48 in favor of Mr. Guillory for medical expenses and $3,000 in favor of Mrs. Guillory for injuries against M. J. Czarniecki, individually and as administrator of the estate of his minor son Charley A. Czarniecki, State Farm Mutual Automobile Insurance Company and Aetna Insurance Company in solido. M. J. Czarniecki filed third party petitions against State Farm and Aetna, praying that there be judgment in solido against them for any amounts for which he might be cast in the principal suit. He also prayed that they be liable for the fees of his attorneys on account of their failure to defend him and his son.
The suit arises out of the automobile collision referred to in the consolidated action, and our determination of the issues there results in the conclusion that there should be judgment in favor of Mr. and Mrs. Guillory against M. J. Czarniecki and his son Charley. State Farm and Aetna are not liable under their policies for damage to Mr. and Mrs. Guillory, but State Farm is liable to M. J. Czarniecki and his son for attorneys fees in the amount of $1,250.
The only issue we did not resolve in the companion case relates to the quantum of damage to which Mr. and Mrs. Guillory are entitled. Both the District Court and the Court of Appeal agreed on the quantum, 216 So.2d 122, and we find no manifest error or abuse of discretion which would warrant disturbing the awards.
For the reasons assigned, except for amending the award of attorneys fees, the judgment of the Court of Appeal is affirmed.
SANDERS, J., dissents for the reasons assigned in the consolidated case.